 



Exhibit 10.15
KEEP WELL AGREEMENT
AGREEMENT, dated as of December, 2007 between AEGON USA, Inc. (“AUSA”) and ML
Life Insurance Company of New York (“MLLICNY”).
WITNESSETH:
WHEREAS, AUSA is a holding company indirectly owning 100% of MLLICNY, and
WHEREAS, AUSA intends to continue to be an affiliated company of MLLICNY and
does not intend directly or indirectly to pledge or otherwise dispose of any
such shares of stock; and
WHEREAS, the corporate interests of AUSA will be furthered and the value of
MLLICNY will be preserved and potentially enhanced by it’s entering into this
Agreement.
NOW THEREFORE, the parties agree as follows:

1.   Maintenance of Tangible Net Worth: AUSA will cause MLLICNY at all times to
have Tangible Net Worth of at least $5 million. “Tangible Net Worth” shall mean,
as of the time of any determination thereof, the sum of (i) the par value (or
value stated on the books of MLLICNY) of the common stock of all classes of
MLLICNY plus (or minus in the case of a deficiency) (ii) the amount of the
paid-in capital and surplus of MLLICNY all determined in accordance with
accounting principles as required by regulatory authorities and as in effect on
the date of determination.

2.   No Guarantee: This Agreement is not, and nothing herein contained and
nothing done pursuant hereto by AUSA shall be deemed to constitute, a direct or
indirect guarantee by AUSA of the payment of any debt or other obligation,
indebtedness or liability, of any kind or character whatsoever, of MLLICNY or
its subsidiaries, if any.

3.   Modification and Amendment: This Agreement may only be modified or amended
in ways not less favorable to MLLICNY or its policyholders and only upon the
mutual consent of both parties.

4.   Duration and Termination: This Agreement shall have a duration of three
years only so long as MLLICNY is a wholly owned affiliate of AUSA. This
Agreement may be terminated by either party upon one year’s written notice to
such other party.

5.   Successors: The agreements herein set forth shall be mutually binding upon,
and inure to the mutual benefit of AUSA, MLLICNY and their respective
policyholders and successors provided, however, that this agreement creates no
third party beneficiaries.

6.   Governing Law: This Agreement shall be governed by and construed in
accordance with the law of the State of Iowa.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

     
/s/ John T. Mallett
  /s/ James A. Beardsworth
 
   
ML Life Insurance Company of New York
  AEGON USA, INC.

 